Oakridge Holdings, Inc. 10-Q EXHIBIT 32 SECTION 1350 Certifications Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, the undersigned certifies that this periodic report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in this periodic report fairly presents, in all material respects, the financial condition and results of operations of Oakridge Holdings, Inc. Dated: February 14, 2012 By/s/ Robert C. Harvey Robert C. Harvey President, Chief Executive Officer, Chief Financial Officer, Principal Accounting Officer and Chairman of the Board of Directors
